Citation Nr: 1808647	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1994 to September 2001.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2017, the Board remanded the claim for further development.  It is again before the Board.

The Veteran testified before the undersigned Veterans Law Judge at an October 2016 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

During the entire period on appeal, the Veteran's GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  His symptoms more nearly approximate the next higher rating.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the requirements for an increased disability rating of 30 percent, but no higher, for GERD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7346, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence to be considered in an appeal from an initial disability rating is not limited to current severity, but will include the entire period of the disorder.  Additionally, it is possible for a veteran to be awarded separate percentage evaluations for separate periods (staged ratings), based on the facts.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Rating Schedule for GERD

The Veteran's disability is currently rated under Diagnostic Code 7346.  38 C.F.R. § 4.114.  This Diagnostic Code provides that a 10 percent disability rating is assigned for a hiatal hernia with two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent disability rating is awarded for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In regard to closely related conditions, VA regulations recognize that there are diseases of the digestive system, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, and 7345 to 7348 inclusive, which include the schedular criteria for Diagnostic Code 7346.

The Veteran's Assertions

The Veteran contends in his October 2016 Board hearing testimony, his May and November  2009 Statements in Support of Claim and his August 2017 statement that his GERD has progressed and worsened, indicated by his increased difficulty in swallowing, a burning sensation with increased regurgitation, constant soreness in his arm, and broken sleep due to symptoms of GERD.  He further contends that the esophageal symptoms have affected an otherwise unrelated sleep disorder.  The Veteran also asserts that the findings of a July 2009 VA examination (QTC report) were not properly recognized and they would indicate that this health has been considerably impaired by worsening symptoms.

The Veteran's GERD

The Veteran service treatment records (STRs) indicate that his December 1993 enlistment examination noted normal abdomen and viscera and no past or current frequent indigestion or stomach, liver or intestinal trouble.  In November 1996 Veteran's was treated for vomiting.  The Veteran presented in August 1997 with complaints of heartburn after eating spicy foods.  The examiner noted that this worsened when lying down with or after eating.  She assessed the Veteran with probable "GER" (gastroesophageal reflux).  She prescribed Tagamet and advised the Veteran to decrease spicy foods, alcohol, caffeine, and smoking.  In a September 1997 follow-up examination, the Veteran was noted as doing well and, again assessed with GERD, medication and diet restrictions were continued.  

In a June 2001 medical assessment, the examiner's comments included that the Veteran has occasional heartburn for what he takes Zantac.   

The Veteran was separated from service in September 2001.  In November 2001, he underwent his first VA examination for GERD, in which he gave no report of difficulty swallowing.  The November 2001 VA examiner diagnosed him with esophageal ref1ux, symptomatic in spite of treatment.  X-rays of the Veteran gastrointestinal tract indicated evidence of GERD, with no hiatal hernia or esophagitis detected.  

In a December 2001 rating decision, service connection for GERD was granted at a 10 percent disability rating, effective September 29, 2001.

Starting in April 2002, the Veteran routinely received treatment for GERD in the San Antonio VA system, which included medications and advice on diet and lifestyle restrictions.  In August 2004, the Veteran underwent an esophagogastroduodenoscopy (EGD) (also known as a high endoscopy), which produced normal findings and specified there was no hiatal hernia.  

In June and October 2004, the Veteran presented at a VA facility with discomfort in his left inner arm.  His problems list noted his GERD.  In March 2005, the Veteran was evaluated for gastrointestinal symptoms, which included intermittent reflux symptoms and regurgitation.  The Veteran again complained of discomfort in his left inner arm.  In a different visit the same month, the provider noted that the Veteran reported difficulty swallowing, but only in the mornings.  

Between April 2009 and June 2017, the Veteran routinely presented at the VA for GERD, symptoms of which were managed by various medications.  

In a July 2009 VA examination, the Veteran reported constant symptoms of dysphagia, heartburn, arm pain, and reflux and regurgitation of stomach contents.  The VA established diagnosis of GERD remained unchanged.  The July 2009 VA examiner noted that the "hiatal hernia/GERD condition" does not cause significant anemia and there were no findings of malnutrition.  He further noted the effects on occupation were mild impairment during pain and on activities of daily living slight impairment due to bending during pain.  

In August 2016, the Veteran underwent another EGD, during which a Savary guidewire was advanced into antrum, the endoscope then withdrawn and a dilator was placed over guidewire and advanced for dilation.  Schatzki's ring (narrowing of the lower esophagus which can cause difficulty swallowing) was identified at the gastro-esophageal junction.  Findings indicated grade A erosive esophagitis and Schatzki's ring status post Savary guidewire dilation at 17 mm.

By October 2016, the Veteran was complaining of sleep disturbance due to GERD.   The examiner emphasized adherence to medications and diet and discussed possible future surgery regarding the Schatzki's ring, if the Veteran were to become more symptomatic.  

An October 2016 medical statement was to the effect that the Veteran's GERD has progressed and, although his 2001 EGD identified no hiatal hernia or esophagitis, the 2016 EGD detected grade A esophagitis and a Schatzki's ring, indicting an obvious progression of the disease and the need for continuous medication.  He added that the disease has greatly affected the Veteran's lifestyle; he has difficulty with dysphasia heartburn and regurgitation; and this in turn causes difficulty in his sleep cycle.  The doctor opined that it is more likely than not that the Veteran's GERD is progressing. 

In October 2017, the Veteran underwent an in-person VA examination for esophageal conditions, in which VA examiner found that the Veteran had the following esophageal symptoms due to esophageal conditions, including GERD:  Persistently recurrent epigastric distress; dysphagia; pyrosis; reflux; regurgitation; substernal, arm and shoulder pain; sleep disturbance caused by esophageal reflux (four or more times per  year with a duration of episodes of one to nine days); vomiting, with the same frequency and duration; and esophageal stricture, spasm and diverticula.

The October 2017 VA examiner stated the Veteran's esophageal conditions impact his ability to work.  For example, the Veteran has frequent awakenings with GERD symptoms; substernal and arm pain related to GERD; he has had difficulty swallowing solid food and was found to have erosive esophagitis and a Schatzki's ring during the Veteran's last EGD in August 2016, which had to be dilated; he will require medication for the rest of his life, and possibly surgery to control his symptoms of GERD which are progressing.

The October 2017 VA examiner re-stated the diagnoses as she found them in the record as GERD; hernia, hiatal; and esophagus, stricture of.  She noted other esophageal conditions diagnoses as Schatzki's ring and erosive esophagitis.

She opined that the Veteran's erosive esophagitis and Schatzki's ring noted in the August 2017 EGD at Audie L. Murphy VAMC GI Clinic are at least as likely as not (50 percent or greater probability) complications and progression of the Veteran's service-connected GERD, which was diagnosed during service in 1997.  

She explained that the Veteran's condition progressed over the years to include night symptoms, dysphagia and reflux/regurgitation of abdominal contents, as well as chest and arm pain by October 2004.  She further noted that by July 2016, the Veteran was having increasing problems with swallowing food which would stick in his esophagus and his PCM referred him to VAMC GI for EGD due to his increase in symptoms along with his 20-year history of GERD.  She added that the August 2016 EGD noted grade A erosive esophagitis and a Schatzki's ring was identified just above the gastro-esophageal junction, which was dilated during the endoscopy with a dilator over a guidewire and the Veteran still has occasions of substernal and arm pain and is frequently awakened at night with symptoms.  

She added that she concurs with the opinions of VAMC GI service and the Veteran's primary care manager.

The Board notes the following from the summary of the record, set forth above.  November 2001 x-rays showed no hiatal hernia or esophagitis.  The August 2004 EGD produced normal findings, also without indications of a hiatal hernia.  In October 2004, the Veteran presented with pain in his left inner arm.  By July 2009, the Veteran reported constant symptoms of dysphagia, heartburn, arm pain, and reflux and regurgitation of stomach contents.  The August 2016 EGD produced findings of grade A erosive esophagitis and Schatzki's ring.  In October 2016, his doctor stated the Veteran required continuous medication and experienced a greatly affected lifestyle, disturbed sleep cycle and worsened sleep apnea.  The October 2017 VA examiner made findings of persistently recurrent epigastric distress; dysphagia; pyrosis; reflux; regurgitation; substernal, arm and shoulder pain; sleep disturbance caused by esophageal reflux; vomiting; and esophageal stricture, spasm and diverticula.

What is factually certain from the record is that the Veteran was service-connected for GERD at 10 percent in 2001, when he exhibited no left-arm pain, which first was reported in 2004.  Until 2016 the Veteran had no inflammation of his esophagus, no hiatal hernia, no Schatzki's ring, and no stricture or spasm in his esophagus.  From these facts, the Board interprets the direction of the Veteran's disease as manifesting itself with ever more symptoms.  In fact, the October 2017 VA examiner's findings of esophageal stricture, spasm and diverticula indicates not only more symptoms, but symptoms, which by a common sense understanding, would impair the health of the Veteran.  Moreover, in his October 2016 medical statement, the doctor pointed out the effects of GERD as disrupting not just digestive functions, but the sleep cycle, as well as making worse a sleep-related disorder.

The Board views this trajectory of GERD and concludes that it more nearly reflects the findings for the 30 percent rating.  There are findings that are commensurate with impairment of health, now warranting the 30 percent rating.  The higher rating is not approximated.  There is no evidence of significant weight loss, or other findings of severe impairment of health.

For the reasons already stated and resolving all doubt in the Veteran's favor, based on the medical record, the Board finds that the level of severity of the Veteran's GERD has worsened to the degree that its current symptoms satisfy the criteria for a higher disability evaluation under Diagnostic Code 7346.  Consequently, the Board further finds that an evaluation of the Veteran's disability now requires a 30 percent disability rating.  As noted, there is no basis to assign a higher rating under any applicable code.


ORDER

Entitlement to an increased rating of 30 percent, but no higher, for GERD is granted, subject to the law and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


